department of the treasury internal revenur service wasinng ton d c uniform issue list jan set ep ri tz noveminsensireny legend taxpayera financial advisor b ira x companyg companyd amounta amountb amountc date date dear ee ate wae wee wae i the ate the tee this is in response to your request dated date as supplemented by additional correspondence submitted on date submitted on your behalf by your authorized representative in which you request a waiver of the page 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution totaling amount a from ira x an individual_retirement_annuity under sec_408 of the code taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by financial advisor b that led to the placement of amount a in a non-ira account with company d taxpayer a further represents that amount a has not been used for any other purpose ‘taxpayer a and her spouse met with financial advisor b to review their annuity_contracts at company c taxpayer a maintained ira x at company c and her spouse maintained a non-qualified annuity at company c financial advisor b advised taxpayer a and her spouse to surrender their existing annuity_contracts at company c and purchase a jointly-owned annuity at company d in order to improve their investment retun financial advisor b acknowledges by letter dated date that he failed to notice that taxpayer's a’s annuity at company c was an ira and that his recommendation to combine the annuities was based on an erroneous foundation taxpayer a represents that she never intended to terminate her ira and she believed she was rolling over her funds to another ira investment in his fetter financial advisor b atso represents that taxpayer a had no intention of withdrawing funds from her ira and that she trusted financial advisor b's recommendation relying on financial advisor b’s advice taxpayer a and her husband each surrendered their annuities at company c on date taxpayer a received her distribution of amount a from ira x and her husband received a distribution of amount b from his non-qualified annuity both amounts were deposited in their joint bank account and on date taxpayer a wrote a check for amount c from their bank account fo deposit in a jointly-owned annuity at company d financial advisor b prepared the application forms for the annuity at company and taxpayer a and her husband signed them company c sent a form 1099-r to taxpayer a reporting the distribution of amount a from ira x as taxable taxpayer a represents that financial advisor b initially assured her that the form 1099-r was incorrect put eventually determined that he had made an error in failing to rollover ira x to another ira amount a remains in the non-ira account with company d based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a page saction d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3ka of the code provides that sec_408 of the code does not apply te any amount_paid or distributed out of an ra to the individuai for whose benefit the ira is maintained if - i the entire amount received including money and any other_property ia paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligibte retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a from an ra which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d d of the cade where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individuat subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rallover requirement page pursuant to sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was due to erroneous advice provided by financial advisor b that resulted in amount a being placed in a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of days from the issuance of a from ira x taxpayer a this ruling fetter to contribute amount ainto a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount awill be considered a rollover_contribution within the meaning of sec_408 of the code this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the coda no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized teprasentative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra‘t2 donzelt littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose page ce
